Exhibit 10.1

 



First Amendment to

Chairman of the Board of Directors Offer Letter Agreement

 

This is the First Amendment (this “Amendment”) to that certain Chairman of the
Board of Directors Offer Letter Agreement dated December 6, 2012 (the
“Agreement”) by and between Car Charging Group, Inc. (the “Company”) and
Governor Bill Richardson (“Richardson”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

The parties make the following terms and conditions part of the Agreement:

 

1.                  Resignation as Chairman. The parties hereby agree and
acknowledge that, effective as of January 1, 2015, Richardson shall no longer
serve as Chairman of the Board of Directors of the Company; however, he will
remain a member of the Board.

 

2.                  Board Member Compensation. The parties acknowledge that the
Company has not made the Additional Fee payments due to Richardson pursuant to
the Agreement for the third or fourth quarter of 2014, resulting in a balance
owed of $50,000. The Company agrees to deliver $10,000 to Richardson
simultaneously herewith and to make four additional installment payments of
$10,000 commencing on March 1, 2015 and on the first of each month thereafter
until the entire balance is paid. Effective January 1, 2015, Richardson’s sole
compensation for participation as a member of the Board of Directors of the
Company shall be the following for his attendance at meetings of the Board of
Directors:

 

a.5,000 options to purchase shares of the Company’s common stock at a price
equal to $0.01 above the closing price of the Company’s common stock on the date
of the meeting for which the options are paid; and

 

b.A “Nominal Fee” of $1,500 cash per meeting. The Company reserves the right to
elect to pay the Nominal Fee in shares of Company common stock at a value of two
times its cash value based on the closing price of the Company’s common stock on
the date of the meeting for which the Nominal Fee is paid.

 

If a Board of Directors meeting is held on a day the stock market is not open,
the price shall be based on the closing price of the Company’s common stock on
the next available business day.

 

3.                  Grant Compensation. For the avoidance of doubt, Richardson
shall remain entitled to receive 1% of the total value of any grant and/or
funding award obtained by the Company as a direct result of Richardson’s
introduction and/or efforts payable in the Company’s common stock based on the
value of the Company’s common stock on the date the relevant award agreement is
executed.

 

4.                  Lock-Up Agreement. Richardson agrees to execute and return
that certain Lockup Agreement (the “Lockup”) required of all executive officers
and directors of the Company pursuant to the Company’s most recent round of
financing. For the avoidance of doubt, during the term of the Lockup, the
restrictions contained therein shall prevail over any conflicting sales
restriction obligations in the Agreement. Upon the expiration or termination of
the Lockup, the sales restrictions contained in the Agreement shall remain in
full force and effect.

 



 

 

  

5.                  General References. Upon and after the date hereof, each
reference to the Agreement in the Agreement shall mean and be a reference to the
Agreement as amended by this Amendment.

 

6.                  Fax Counterparts. It is understood and agreed that this
Amendment shall be and become binding upon being executed in counterparts.
Additionally, facsimile and scanned signatures shall be binding the same as
originals.

 

7.                  Continued Effectiveness. To the extent that the provisions
of this Amendment are inconsistent with the terms and conditions of the
Agreement, the terms and conditions hereof shall control. Except at modified
hereby, all remaining terms and conditions of the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Chairman
of the Board of Directors Offer Letter Agreement on January 30, 2015.

 



      Car Charging Group, Inc.                 By:   Michael D. Farkas  
Governor Bill Richardson Chief Executive Officer    



  



 

 